IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 10, 2009

                                       No. 08-30734                    Charles R. Fulbruge III
                                                                               Clerk

United States of America, ex rel, PHILIPP J KESSLER

                                           Plaintiff - Appellant-Cross-Appellee

v.

SIGMA COATINGS USA BV

                                           Defendant - Appellee-Cross-Appellant




                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:03-CV-2378


Before WIENER, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant-Cross-Appellee Phillip J. Kessler appeals the district
court’s ruling against him on his False Claims Act allegations that Defendant-
Appellee-Cross-Appellant Sigma Coatings USA BV (“Sigma”) defrauded the
United States by “systematically overcharging” the Navy for its marine coating
products.    Sigma cross-appeals the district court’s denial of its request for
attorneys’ fees. Having heard the arguments of opposing counsel and having


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-30734

reviewed the record on appeal and the applicable law, we perceive no reversible
error in the district court’s rulings. Therefore, the judgment of that court is, in
all respects,
AFFIRMED.




                                        2